Citation Nr: 1211567	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO. 10-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable evaluation for bruxism.

2. Entitlement to an initial compensable evaluation for a chronic right ankle sprain.

3. Entitlement to an initial compensable evaluation for bilateral inguinal hernias.

4. Entitlement to service connection for a thoracolumbar spine disorder.

5. Entitlement to service connection for a cervical spine disorder.

6. Entitlement to service connection for a right hip disorder.

7. Entitlement to service connection for a left hip disorder.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1996 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is unable to conclude that VA satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation). 

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination. Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the current severity of a disability. See 38 C.F.R. § 3.159 (2011). 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet.App. 121, 124 (1991). Examinations to determine the current severity of the Veteran's service-connected bruxism, right ankle disability, and bilateral inguinal hernia disabilities must be conducted. The Veteran must also be afforded adequate examinations to determine whether he has current thoracolumbar spine, cervical spine, and bilateral hip disabilities related to service. 

The Veteran was afforded a VA general medical examination in January 2008. By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits-the Board does not have discretion to ignore this obligation. The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and the fully explained. 

The probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet.App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet.App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). See also Claiborne v. Nicholson, 19 Vet.App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet.App. 345 (1998). 

The January 2008 VA general medical examination report associated with the claims file did not include any objective range of motion measurements for the right ankle, thoracolumbar spine, cervical spine, or bilateral hips; however, the June 2008 rating decision included range of motion findings for each claimed disability, which were attributed to the January 2008 VA examination. A review of the Virtual VA paperless claims processing system did not reveal another copy of the examination report with the range of motion findings. 



Regarding the Veteran's claims of service connection for a thoracolumbar spine disorder, cervical spine disorder and bilateral hip disorder, the Veteran has reported having relatively continuous pain during and since his active military service. He is competent to make such an assertion as a layperson. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465 (1994).

Although the January 2008 VA examiner found that the Veteran did not have a present disability, the opinion does not account for the Veteran's in-service complaints. Such a determination will be directed on remand. 

With respect to the increased rating claims, the January 2008 VA examiner did not provide any objective findings concerning the Veteran's dental disorder or post-operative bilateral inguinal hernias; nor did he provide any opinion concerning the impacts of the Veteran's bruxism, right ankle, and bilateral inguinal hernia disabilities on the Veteran's occupational functioning and daily activities. Concerning the service connection claims, the examiner found the Veteran demonstrated no evidence of back, neck, or hip disabilities; but he did not include any rationale for his opinion. 

Additionally, the Veteran has not been provided with notice as to how VA assigns effective dates for disability ratings. See Dingess v. Nicholson, 19 Vet.App. 473 (2006). Therefore, the RO must send the Veteran corrective notice in accordance with Dingess.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must: 

a. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for any dental treatment, to specifically include treatment for bruxism or the effects of bruxism; and any treatment records that pertain to the Veteran's right ankle, inguinal hernias, thoracolumbar and cervical spine, and bilateral hips. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. 

The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

c. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. While providing the Veteran with this opportunity to submit additional information, ensure that the notice meets the requirements of Dingess (cited to above).

2. After the above development has been conducted, the RO/AMC will afford the Veteran a VA dental examination to determine the degree of impairment resulting from his bruxism. 

a. The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

b. The examiner will be advised:

The purpose of the examination is to ascertain the severity of the service-connected bruxism. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c. The examiner must take a complete history from the Veteran as to the nature and extent of his dental symptoms. 

d. The examiner must respond to the following inquiries pertaining to loss of masticatory surface in his or her examination report:

i. If there is lost masticatory surface, can it be restored by a suitable prosthesis?

ii. If there is lost masticatory surface that cannot be restored by a suitable prosthesis, are all the upper and lower teeth on one side are missing? Are all lower anterior teeth are missing? Are all upper anterior teeth are missing?

iii. If there is lost masticatory surface that cannot be restored by a suitable prosthesis, are all of the upper and lower anterior teeth missing? Are all of the upper and lower posterior teeth missing?

iv. If there is lost masticatory surface that cannot be restored by a suitable prosthesis, is there a loss of all lower teeth; or is there a loss of all upper teeth?

v. If there is lost masticatory surface that cannot be restored by a suitable prosthesis, is there a loss of all teeth?




e. If there is evidence of temporomandibular dysfunction, the examiner must respond to the following inquiries in his or her examination report:

i. Is there inter-incisal range of motion limited to between 31 and 40 millimeters?

ii. Is the range of lateral excursion is limited to between 0 and 4 millimeters?

iii. Is there inter-incisal range of motion limited to between 21 and 30 millimeters?

iv. Is there inter-incisal range of motion limited to between 11 and 20 millimeters?

v. Is there inter-incisal range of motion limited to between 0 and 10 millimeters?

f. The examiner must provide an opinion as to the effect of the Veteran's bruxism on his occupational functioning and daily activities. 

3. The RO/AMC must afford the Veteran a VA joints examination to determine the degree of impairment resulting from his right ankle disability AND to ascertain whether the Veteran has a bilateral hip disability as a result of any in-service incident.






a. The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

b. The examiner will be advised:

THE EXAMINER MUST OPINE AS TO THE SEVERITY OF THE RIGHT ANKLE DISABILITY (The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder). 

THE EXAMINER MUST ALSO ASCERTAIN IF THE Veteran HAS A BILATERAL HIP DISABILITY THAT WAS CAUSED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE. (The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder).

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c. The examiner must take a complete history from the Veteran as to the nature and extent of his right ankle disability and his claimed bilateral hip disability.

d. The examiner must provide objective findings in the examination report, including range of motion measurements.

f. The examiner must also provide an opinion as to the effect of the Veteran's right ankle disability on his occupational functioning and daily activities. 

g. The examiner must also provide an opinion as to the etiology of any such bilateral hip disability, specifying whether the disability began in service and noting the Veteran's contentions of continuity of symptomatology. In forming this opinion, the examiner's attention is called to the following matters of record:

i. A September 2007 report of medical history in which the Veteran acknowledged he had swollen or painful joints;

ii. A September 2007 separation examination which revealed a normal clinical evaluation of the lower extremities; 

iii. The January 2008 VA examination report in which the Veteran described a popping sensation in both hips with extreme range of motion for three to four years; and

iv. A February 2009 statement in which the Veteran reported his military duties as a special operations soldier and parachutist caused stress on his hips from parachute landings and weekly ruck sack marches.

4. The RO/AMC must afford the Veteran a VA examination to determine the degree of impairment resulting from his bilateral inguinal hernia disability. 

a. The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

b. The examiner will be advised:

The purpose of the examination is to ascertain the severity of the service-connected bilateral inguinal hernia disability. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c. The examiner must take a complete history from the Veteran as to the nature and extent of his bilateral inguinal hernia disability.

d. The examiner must respond to the following inquiries in his or her examination report:

i. Are the post-operative hernias recurrent, readily reducible, and well-supported by a truss or belt?

ii. Are the post-operative hernias small, recurrent, and not well-supported by a truss or belt?

iii. Are the post-operative hernias large, recurrent, and not well-supported by a truss or belt?

f. The examiner must also provide an opinion as to the effect of the Veteran's bilateral inguinal hernia disability on his occupational functioning and daily activities. 

5. The RO/AMC must afford the Veteran a VA spine examination to determine whether the Veteran has a thoracolumbar and/or cervical spine disability as a result of any in-service incident.

a. The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination. 


b. The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a thoracolumbar and/or cervical spine disability as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c. The examiner must take a complete history from the Veteran as to the nature and extent of his claimed back and neck disabilities. THE EXAMINER IS TO BE ADVISED THAT THE VETERAN IS COMPETENT TO REPORT NECK AND BACK PAIN.

d. In addition to any other evidence now of record, or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

i. An April 1997 service treatment record which documented complaints of upper back pain for three days after a road march with a ruck sack;

ii. A July 2000 report of medical history in which the Veteran denied recurrent back pain or a back injury;

iii. A September 2007 report of medical history in which the Veteran noted he had recurrent back pain or a back problem;

iv. A September 2007 separation examination which revealed a normal clinical evaluation of the spine;

v. The January 2008 VA examination report in which the examining physician found no back disability; and

vi. A February 2009 statement in which the Veteran reported his military duties as a special operations soldier and parachutist caused stress on his back from parachute landings and weekly ruck sack marches.

e. ALL RELEVANT AND NECESSARY DIAGNOSTIC STUDIES, TO INCLUDE RADIOGRAPHIC STUDIES MUST BE CONDUCTED TO ASCERTAIN IF THE 
VETERAN'S REPORTS OF CONTINUOUS BACK AND/OR NECK PAIN HAVE AN ETIOLOGICAL BASIS. 

The examiner must provide an opinion as to the etiology of any such thoracolumbar and/or cervical spine disability, specifying whether the disability began in service and noting the Veteran's contentions of continuity of symptomatology.

6. The RO/AMC must then readjudicate the Veteran's increased rating claims. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claims. The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


